DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings were received on 02/28/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hallinger et al., US 4,623,298, in view of Schlothauer et al., US 2018/0258784.

Regarding Claim 1
Hallinger discloses an angular sector of a fixed blading ring of a turbomachine (Hallinger, Abstract), said angular sector extending at a given angle around an axis of the fixed blading ring and comprising, relative to the axis, a radially outer platform (O, annotated Figure 1 of Hallinger below), a radially inner platform (15), at least two vanes (1) extending between said radially outer and radially inner platforms (O, 15) (Hallinger, Column 2, Lines 54-59, Annotated Figure 1 and Figure 2), and at least one honeycomb material block (11) extending on an inside of the radially inner platform (15) between transverse ends of the angular sector [It is inherent to one of ordinary skill in the art that the honeycomb material block is abradable] (Hallinger, Column 2, Line 54 – Column 3, Line 6, Figures 1 and 2).
However, Hallinger does not disclose that the abradable honeycomb material block comprises at least one transverse end wall shaped according to a toothed profile comprising at least one tooth with a radial direction, said at least one tooth extending along an entire radial thickness of said abradable honeycomb material block. 
Schlothauer teaches a seal carrier for a turbomachine (60) in which the seal carrier segments have a seal structure (1a, 1b), wherein the seal structure (1a, 1b) comprises at least one tooth with a profile that has a saw tooth shape (Schlothauer, Figure 2), a pin shape (Schlothauer, Figure 1a), or a crenellated shape (Schlothauer, Figure 3).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hallinger such that the abradable honeycomb material block comprises at least one transverse end wall shaped according to a toothed profile comprising at least one tooth with a radial direction, said at least one tooth extending along an entire radial thickness of said abradable honeycomb material block in order to join one section of abradable honeycomb material block to another section of abradable honeycomb material block to achieve improved sealing between honeycomb material block sections (Schlothauer, [0003]-[0006]). 

    PNG
    media_image1.png
    535
    479
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 1 of Hallinger

	Regarding Claim 2
	Hallinger and Schlothauer teach the system as rejected in Claim 1 above. Hallinger further discloses that the abradable honeycomb material block (11) extends to the radially inner platform (15) (Hallinger, Figure 1).

	Regarding Claim 3
	Hallinger and Schlothauer teach the system as rejected in Claim 1 above. Schlothauer further discloses that the at least one tooth projects transversely from said abradable honeycomb material block and is made of an abradable honeycomb material of said abradable honeycomb material block (Schlothauer, [0040]-[0043], Figures 1a, 2, and 3). 

Regarding Claim 4
Hallinger and Schlothauer teach the system as rejected in Claim 1 above. Schlothauer further teaches that the toothed profile has a saw tooth cross-sectional shape in a plane perpendicular to the radial direction (Schlothauer, Figure 2). 

Regarding Claim 5
Hallinger and Schlothauer teach the system as rejected in Claim 1 above. Schlothauer further teaches that the toothed profile has a crenellated cross-sectional shape in a plane perpendicular to the radial direction (Schlothauer, Figure 3). 

	Regarding Claim 6
	Hallinger and Schlothauer teach the system as rejected in Claim 1 above. Schlothauer further discloses that the toothed profile has a single tooth in the form of a pin (Schlothauer, Figure 1a).

	Regarding Claim 7
	Hallinger and Schlothauer teach the system as rejected in Claims 1 and 6 above. Schlothauer further discloses that the single tooth extends from an axial end wall of the abradable honeycomb material block (Schlothauer, Figure 1a). 

	Regarding Claim 8
	Hallinger and Schlothauer teach the system as rejected in Claim 1 above. Hallinger further discloses that an abradable honeycomb material of the abradable honeycomb material bock (11) comprises radially oriented tubular cell (Hallinger, Column 3, Lines 46-62, Figure 1). 

	Regarding Claim 9
	Hallinger and Schlothauer teach the system as rejected in Claim 1 above. Schlothauer further teaches at least one transverse end wall of said two adjacent angular sectors face each other, and in that said toothed profiles of said two adjacent angular sectors are complementary (Hallinger, Figures 1 and 2, and Schlothauer, Figures 1a, 2, and 3). 

	Regarding Claim 10
	Hallinger discloses a turbomachine fixed blading ring comprising a plurality of angular sectors (Hallinger, Abstract, Claim 1, Figures 1-2), wherein the plurality of angular sectors forms an entirety of the fixed blading ring (Hallinger, Figure 2). 
However, Hallinger does not disclose that each angular sector comprises two opposite transverse end walls which are shaped into toothed profiles, each toothed profile comprising at least one radially oriented tooth and in that each angular sector is assembled with each of the angular sectors adjacent thereto in an assembly according to claim 9.
Schlothauer teaches a seal carrier for a turbomachine (60) in which the seal carrier segments have a seal structure (1a, 1b), wherein the seal structure (1a, 1b) comprises at least one tooth with a profile that has a saw tooth shape (Schlothauer, Figure 2), a pin shape (Schlothauer, Figure 1a), or a crenellated shape (Schlothauer, Figure 3).  One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Hallinger such that the abradable honeycomb material block comprises two opposite transverse end wall shaped according to toothed profiles, each toothed profile comprising at least one radially oriented tooth and in that each angular sector is assembled with each of the angular sectors adjacent thereto in an assembly according to claim 9 in order to join one section of abradable honeycomb material block to another section of abradable honeycomb material block to achieve improved sealing between honeycomb material block sections (Schlothauer, [0003]-[0006]). 

	Regarding Claim 11
	Hallinger and Schlothauer teach a turbomachine fixed blading ring comprising a plurality of the assemblies of two adjacent angular sectors according to claim 9 (Hallinger, Abstract, Claim 1, Figures 1-2). 

Response to Arguments
5.	Applicant’s arguments, see page 5, filed 02/28/2022, with respect to the Drawing Objections have been fully considered and are persuasive.  The Objections to the Drawings has been withdrawn. 
Applicant’s arguments, see page 5, filed 02/28/2022, with respect to the Claim Objections have been fully considered and are persuasive.  The Objections to the Claims has been withdrawn. 
Applicant’s arguments, see page 5, filed 02/28/2022, with respect to the Claim Rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The Rejections to the Claims under 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments, see pages 6-8, filed 02/28/2022, with respect to the rejection of claims 1-11 under 35 U.S.C. 103 have been fully considered but they are not persuasive. Regarding Claim 1, the Applicant argues that Hallinger does not teach an abradable honeycomb material block extending on the inside of the radially inner platform between transverse ends of the sector, since only the sectors of the inner ring of Hallinger, which are free of abradable material, have edges and because the packing structure is one part and extends under all the sectors, the Examiner is unconvinced. Since the packing structure is in one part and extends under all the sectors, the abradable honeycomb material block therefore extends on the radially inner platform between transverse ends of the sector. 
The Applicant additionally argues that a skilled artisan would not have been motivated to divide the honeycomb packing structure of Hallinger into sectors. The Examiner is unconvinced. Claim 1 does not claim multiple sectors in which a honeycomb structure extends between transverse ends of each sector. Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made to divide the honeycomb packing structure into sectors, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. 
Regarding Claims 2-11, the Applicant argues that Claims 2-11 are nonobvious by virtue of their dependency on Claim 1 and the additional limitations recited therein, the Examiner is unconvinced. See the arguments with regards to the 35 U.S.C. 103 rejection of Claim 1 above. 

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746